                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                     CHARLESTON DIVISION

IN RE: AMERICAN MEDICAL SYSTEMS, INC.
PELVIC REPAIR SYSTEM PRODUCTS                                                 MDL No. 2325
LIABILITY LITIGATION
__________________________________________________________

Regina Gardner v. American Medical Systems, Inc.                          2:13-cv-03748

                            MEMORANDUM OPINION AND ORDER

          Pending is a Motion to Dismiss Plaintiff Regina Gardner’s Complaint with

Prejudice for Failure to Comply with Pre-Trial Order # 267, filed by defendant

American Medical Systems, Inc. (“AMS”) on December 7, 2018. [ECF No. 13]. AMS

cites to plaintiff’s failure to timely serve a Plaintiff Fact Sheet (“PFS”) in violation of

AMS Pretrial Order # 267. Plaintiff has not responded to the motion. There are

additional motions to dismiss and for summary judgment filed by AMS related to

plaintiff’s alleged failures to prosecute her case [ECF Nos. 16, 18], to which plaintiff

has not responded.1

          The court finds, pursuant to Rules 16 and 37 of the Federal Rules of Civil

Procedure and after weighing the factors identified in Wilson v. Volkswagen of Am.,

Inc., 561 F.2d 494, 503-06 (4th Cir. 1977), that this case should be dismissed without

prejudice for failure to provide a PFS in compliance with the court’s previous order.

          Therefore, the court ORDERS that the Motion to Dismiss filed by AMS [ECF

No. 13] is GRANTED in part to the extent AMS seeks dismissal and DENIED insofar



1   The court is aware of plaintiff’s counsel’s desire to withdraw as counsel. [ECF No. 10, 11].
as AMS seeks dismissal with prejudice.       The court ORDERS that the case is

dismissed without prejudice and stricken from the court’s docket.

      The court DIRECTS the Clerk to send a copy of this order to counsel of record.

                                      ENTER:       September 30, 2019




                                         2
